Dear Mayor Gill:
You requested the opinion of this office concerning whether the Town of Kentwood (the "Town") can legally rent the Community Center to a private individual or a group for a small fee to cover a portion of the daily upkeep. You advised that the Community Center is the one place that individuals, in a town the size of Kentwood, turn to when in need of a facility for occasions such as birthdays, class reunions, family reunions, weddings, receptions, and the like.
We direct you to Presley v. Vernon Parish School Board, 19 La.App. 217,139 So. 692 (1932) wherein the School Board desired to lease a portion of the school ground on which school was being conducted, to a person who proposed to enter into private business dealings with pupils and teachers, and also with the public, at any hour for private gain. The Louisiana Supreme Court held that the school board did not have the power to lease ground unless it was for a casual use, not prejudicial to nor inconsistent with the main purpose for which the property was acquired. Since that time the legislature has enacted the Lease of Public Lands Law, R.S. 41:1211, et seq.
We would suggest that the Town can lease the Community Center on a casual basis, for occasions such as birthdays, class reunions, weddings, etc., provided that the Town receives an amount of rental sufficient to reimburse the Town for its cost, such as electricity, janitorial, etc. However, if the Town intends to lease the Community Center to a person who will enter into a private business for private gain on an ongoing basis, the Town must bid such a lease in accordance with the provisions of the Lease of Public Lands Law.
Trusting this adequately responds to your request, we remain
Yours very truly,
                         RICHARD P. IEYOUB ASSISTANT ATTORNEY GENERAL
                         BY: ____________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH